         Case 1:11-cv-01831-RJL Document 231 Filed 02/17/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


LYNNE BARTRON, et al.,
                               Plaintiffs,

                     v.                      No. 1:11-cv-01831-RJL

VISA INC., et al.,
                               Defendants.




          VISA AND MASTERCARD DEFENDANTS’ RESPONSE TO
 MACKMIN CONSUMER PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY
         Case 1:11-cv-01831-RJL Document 231 Filed 02/17/21 Page 2 of 4




               Defendants Mastercard and Visa respectfully submit this Response to Mackmin

Plaintiffs’ Notice of Supplemental Authority (ECF No. 230), citing Cherry v. Dometic Corp.,

No. 19-13242 (11th Cir. Feb. 2, 2021). The Cherry decision acknowledges a circuit split on

whether administrative feasibility—discussed in Part IV(B) of Defendants’ opposition brief—is a

necessary component of ascertainability. Cherry, No. 19-13242, slip op. at 8. While the Cherry

court concluded that administrative feasibility is not a precondition for ascertainability in the

Eleventh Circuit, it nevertheless held that administrative feasibility “remains relevant to whether

a proposed class may proceed under [the superiority requirement of] Rule 23(b)(3).” Id. at 7.

Accordingly, the obstacles to administrative feasibility Defendants identified in their opposition

brief are fully cognizable even if the Eleventh Circuit’s standard were to apply here.

               Plaintiffs also assert that the administrative feasibility of their contested proposed

class is somehow bolstered by their settlement agreement with the bank defendants. That

argument has no place in a notice of supplemental authority. It is also wrong. As described in

Defendants’ opposition brief, determining membership in the putative class would require

individualized assessments and administrative burden, including review of millions of ATM

withdrawal slips, bank statements, and ATM operator contracts going back to 2007, most of

which are likely no longer available. See ECF No. 203 at 75–80. To whatever extent Plaintiffs

may dodge this step in the context of a class settlement—where they propose claim forms that

ask potential claimants to self-identify as class members and self-report damages, ECF No. 222-

3, Exhibit G—it is not sufficient where, as here, Mastercard and Visa contest liability as well as

class certification. See Stewart v. Rubin, 948 F. Supp. 1077, 1091 (D.D.C. 1996) (“The

manageability and efficiency of a class action settlement is quite different than that in a litigated

case.”), aff’d, 124 F.3d 1309 (D.C. Cir. 1997).
        Case 1:11-cv-01831-RJL Document 231 Filed 02/17/21 Page 3 of 4




Date: February 17, 2021
      Washington, D.C.

                                    Respectfully submitted,

                                    PAUL, WEISS, RIFKIND, WHARTON &
                                    GARRISON LLP


                                    By: /s/ Justin Anderson
                                        Kenneth A. Gallo (D.C. Bar No. 371253)
                                        kgallo@paulweiss.com
                                        Justin Anderson (D.C. Bar No. 1030572)
                                        janderson@paulweiss.com
                                        2001 K Street, NW
                                        Washington, DC 20006-1047
                                        Tel. (202) 223-7300
                                        Fax. (202) 223-7420

                                    Attorneys for Defendants
                                    MASTERCARD INCORPORATED AND
                                    MASTERCARD INTERNATIONAL
                                    INCORPORATED


                                    ARNOLD & PORTER KAYE SCHOLER LLP


                                    By: /s/ Matthew A. Eisenstein
                                        Matthew A. Eisenstein (D.C. Bar No. 476577)
                                        matt.eisenstein@arnoldporter.com
                                        Rosemary Szanyi (D.C. Bar No. 997859)
                                        rosemary.szanyi@arnoldporter.com
                                        601 Massachusetts Avenue, NW
                                        Washington, DC 20001-3743
                                        Tel. (202) 942-5000
                                        Fax. (202) 942-5999

                                    Attorneys for Defendants
                                    VISA, INC., VISA U.S.A. INC., VISA
                                    INTERNATIONAL SERVICE ASSOCIATION,
                                    and PLUS SYSTEM, INC




                                       2
         Case 1:11-cv-01831-RJL Document 231 Filed 02/17/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

               I hereby certify that on this 17th day of February, 2021, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a notice of

electronic filing to all CM/ECF participants.


                                                By: /s/ Justin Anderson
                                                    Justin Anderson (D.C. Bar No. 1030572)
                                                    janderson@paulweiss.com
                                                    PAUL, WEISS, RIFKIND, WHARTON &
                                                    GARRISON LLP
                                                    2001 K Street, NW
                                                    Washington, DC 20006-1047
                                                    Tel. (202) 223-7300
                                                    Fax. (202) 223-7420

                                                Counsel for Defendants
                                                MASTERCARD INCORPORATED AND
                                                MASTERCARD INTERNATIONAL
                                                INCORPORATED
